PER CURIAM.
We cannot receive any collateral evidence as to the offence, but if the respondent, by his affidavit, and answers on oath to interrogatories proposed by the district attorney, discharges himself of the contempt, no further proceedings can be had against him on the attachment. If, from any collateral evidence, it should appear, that there is reason to believe the respondent has perjured himself, we will recognise him to answer, at the next term of the court, to such matters as may be found against him. See, as to con-tempts and practice thereon, Vin. Abr. “Con-tempts.’’ A, B; Prac. Reg. 99, 100; Gilb. Com. PI. 20, 21; 12 Mod. 511; Mod. Cas. 73; Com. Dig. “Chancery,” D, 3;' Salk. 321; 4 Bl. Comm. 283; Rex v. Horsley, 5 Term R. 362; 3 Hawk. P. C. bk. 2, c. 22, §§ 1, 32-34; 1 W. Bl. 640; Wyatt’s Reg. 138; 2 Burrows, 796: Doug. 516; Bac. Abr. “Attachment,” B.
The respondent was discharged.